Citation Nr: 1232636	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for anxiety disorder, not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to January 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2010, a statement of the case was issued in September 2010, and a substantive appeal was timely received in September 2010.  The rating decision in May 2010 granted service connection for anxiety disorder, not otherwise specified (claimed as PTSD), assigned an initial noncompensable rating, and an effective date of January 20, 2010, the date the Veteran's claim of service connection was received.  Subsequently, the statement of the case in September 2010 raised the initial rating to 30 percent, effective January 20, 2010.  Therefore the issue on appeal is characterized as indicated on the title page of this decision.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, anxiety disorder is manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula).  


CONCLUSION OF LAW

The criteria for an initial higher rating of 50 percent for anxiety disorder, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in February 2010, on the underlying claim of service connection for a psychiatric disorder.  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements and VA records have been associated with the record.  Additionally, the Veteran was afforded a VA examination in April 2010.  The Veteran's lay statements, VA medical records, and VA examination in April 2010 are adequate for rating purposes.  In April 2010, the Veteran indicated that in the past he sought treatment for his psychiatric problems but as he is not claiming that he had private treatment since his service connection claim for an anxiety disorder was granted nor has he authorized VA to obtain any private treatment records, there are no outstanding records which need to be associated with the claims folder.  In April 2010, the Veteran stated that he had suicidal ideation in the 1980s.  In September 2010, the Veteran indicated that he has been suicidal since the 1970s and has homicidal fantasies.  While the Veteran did not report this on his contemporaneous VA examination in April 2010 and VA evaluations in February 2010 and in May 2010, his lay statements, along with the VA examination and evaluations in 2010 are considered in evaluating his current level of disability.  As the record does not show a material change in the disability since the Veteran was last examined in April 2010, nor is the Veteran contending that his disability increased in severity, a reexamination is not warranted under 38 C.F.R. § 3.327(a).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

The Veteran's service-connected anxiety disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnostic Code 9413 is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 U.S.C.A. § 4 .130, Diagnostic Code 9413.

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Evidence and Analysis

As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue in the instant case is to be considered during the entire period from the initial assignment of the disability rating on January 20, 2010 to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence of record includes the Veteran lay statements, mental health outpatient notes in April 2010 and in May 2010, and a VA examination in April 2010. 

Although the Veteran only has service connection in effect for an anxiety disorder, as the evidence, discussed below, also shows that he has a diagnosis of PTSD, the Board has attributed all the Veteran's psychiatric symptoms, which are clearly not due to his PTSD, to be due to his service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.

As for occupational impairment, the evidence during the appeal period shows the Veteran had problems tolerating other peoples' behavior, had moderate and persistent symptoms of anxiety disorder, panic anxiety, temper problems, had difficulty working as an accountant due to concentration problems, and periods of low moods.  As for social impairment, the Veteran's affect was constricted, he had problems tolerating other people, had trouble with his temper, experienced rage, and was intolerant of crowds.  The VA examiner in April 2010 indicated that there was some impairment in social functioning.  For these reasons the Veteran's symptomatology associated with the rating criteria under the General Rating Formula equates to occupational and social impairment, resulting in reduced reliability and productivity, which meets the criteria for an initial rating of 50 percent. 

The disability picture does not more nearly approximate or equate to the criteria for an initial rating higher than 50 percent at any time during the appeal period.  As for the GAF scores, the record shows that during the appeal period the Veteran had a GAF score of 45 in February 2010 and in May 2010, which is indicative of serious symptoms, and the GAF score in April 2010 was 58, which is indicative of moderate symptoms.  Nevertheless, it is not the GAF score which determines whether the criteria for the next higher rating have been met but it is the overall effect of the symptoms that determines the rating.  The Veteran's disability does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood due to symptoms consistent with a 70 percent rating, such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

As for occupational impairment, while the Veteran reported that he could no longer work as an accountant because he had difficulty concentrating, the evidence does not show that he was occupationally impaired due to the types of symptoms indicated by the criteria for a 70 percent rating, discussed above.  As for social impairment, the Veteran was not withdrawn, he had friends, a good relationship with his children, enjoyed camping, and helped with chores at home.  As for judgment, thinking, and mood, judgment was intact, there was no impairment of thought process, and the Veteran at most had periods of low moods.  While he has complained of hypervigilance, suicidal and homicidal ideation, rage, and panic anxiety, his speech was fluent, cognition was intact, he was appropriately dressed, intellectual capacity appeared to be adequate, and there was a low risk of harm to self or others.  For all these reasons, the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood for the next higher rating of 70 percent nor does the evidence more nearly approximate total occupational and social impairment for a 100 percent rating.

Should the Veteran's service-connected anxiety disorder increase in severity in the future, he is welcome to file an increased rating claim.  

Extraschedular Rating 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 50 percent, but not higher, for anxiety disorder is granted, subject to the law and regulations, governing the award of monetary benefits.  


REMAND

On VA examination in April 2010, the examiner indicated that the Veteran was not working and that his last full time job was as an accountant in 2002.  He worked part time in Vietnam from 2004 to 2009 teaching English.  In September 2010, the Veteran raised a claim for TDIU as he asserted that he believes that he is unable to work now due to his service-connected anxiety disorder and that the few things he can do, such as accounting work, he is unable to do due to an inability to concentrate.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board also finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to TDIU.  

The Veteran's only service-connected disability is anxiety disorder which is now rated 50 percent disabling (as discussed in the decision above); therefore, the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a).  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities under 38 C.F.R. § 4.16(b).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU due to the service-connected anxiety disorder rating pursuant to 38 C.F.R. § 4.16(a) and (b).  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his past employer.  Each executed form should be returned to VA.  All records and responses received should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to facts and circumstances of separation, termination or retirement.

Advise the Veteran and his representative that the Veteran may submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he may submit evidence documenting marginal employment, if any (past or prospective) employment secured or followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

4. Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include if deemed necessary a VA examination.  Then, adjudicate the issue of a TDIU rating due to the service-connected anxiety disorder, to consider whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If this issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


